Citation Nr: 0524052	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic cervicitis, currently evaluated as 
noncompensable.

2.  Entitlement to service connection for vaginal 
hysterectomy.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to March 
1992.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating action of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, among other things, denied an increased 
(compensable) disability rating for chronic cervicitis, for 
which service connection has been in effect as of March 1992.  
See November 1993 rating decision.  

In connection with the current claim, however, the veteran 
has consistently sought increased compensation - including 
special monthly compensation based on loss of use of a 
creative organ -- on the basis that her hysterectomy is a 
direct result of her service-connected disability.  
Therefore, the Board listed on the title page of this 
decision the issue of service connection for vaginal 
hysterectomy even though the record reflects that, strictly 
speaking, the RO has evaluated this claim only as an 
increased rating claim, and appeal to the Board was perfected 
only with respect to the increased rating issue.  As further 
evidentiary development is warranted, as discussed below, and 
due to Board jurisdictional limitations posed in this 
situation, the Board finds that deferment of adjudication of 
the two issues listed on the title page of this decision is 
most appropriate at this time.       

In April 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in Reno, 
Nevada.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.



REMAND

The record reflects the performance of a total vaginal 
hysterectomy in August 1995.  The veteran's basic contention 
in this claim, as reflected in Board hearing testimony and as 
VA and private medical records seem to indicate (see VA nurse 
practitioner's August 2003 opinion and Dr. Quisumbing's April 
2005 opinion), seems to be, first, that, while service 
connection, strictly speaking, is in effect only for 
cervicitis and the records since the early 1990s do not 
document treatment for cervicitis per se, cervicitis was a 
prescursor to development of cervical dysplasia (which is 
documented in the medical records), and second, that 
hysterectomy was performed because of the severity of 
dysplasia.  Thus, the veteran contends that the RO's 
continued denial of a compensable rating for the service-
connected disorder or disease itself (cervicitis) is not 
commensurate to the actual extent of disability residuals 
caused thereby.          

The Board finds that further medical evaluation is warranted.  
First, the most recent VA C&P gynecological examination, 
performed in December 2004, resulted in a diagnosis of status 
post vaginal hysterectomy secondary to severe cervical 
dysplasia, but it did not address the specific issue of 
whether dysplasia itself resulted from service-connected 
cervicitis.  On this point, Dr. Quisumbing herself seems to 
have indicated, based largely upon her review of medical 
treatises and other authority, that the connection between 
cervicitis and cervical dysplasia has been acknowledged in 
the medical community.  The Board notes that it is still not 
entirely clear from the record as to whether, in the 
veteran's case, the cervicitis-dysplasia-hysterectomy link 
has been established.  If such link is established, then the 
record could support the grant of service connection for 
vaginal hysterectomy itself.  See 38 C.F.R. § 3.310(a) (2004) 
(secondary service connection).      

Also important to the analysis of this particular claim is 
consideration of the application of other diagnostic codes to 
the evaluation of the veteran's service-connected disability, 
particularly if it is determined that there is a cervicitis-
dysplasia-hysterectomy link in this veteran's case.  
 
Also, the veteran has indicated at the Board hearing that she 
desires special monthly compensation based upon loss of a 
creative organ under 38 U.S.C.A. § 1114 (k) (West 2002) and 
38 C.F.R. § 3.350 (2004) (a portion of the veteran's service 
included wartime service).  If the evidence so warrants, 
there might be a basis for such compensation.  See also Note 
2 to 38 C.F.R. § 4.116 (2004).  

Based upon the foregoing, this matter is REMANDED for the 
following actions, after which the RO should readjudicate the 
claim de novo:  

1.  Inform the veteran that she should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that she has in her possession.  If she 
desires assistance in submitting any of 
these records herself, she should ask for 
assistance; otherwise, she should provide 
information and records-release 
authorization as appropriate to permit VA 
to obtain them directly.  Associate with 
the claims folder any records obtained.  

2.  As the record reflects that the 
veteran recently has received 
gynecological care at the VA medical 
facility in Las Vegas, Nevada, ensure 
that any missing, or more current, 
treatment and/or testing records from 
this facility not currently in the claims 
file are obtained and associated with the 
file.  

3.  After completing the above and 
obtaining as many of the missing records 
as is reasonably possible, schedule the 
veteran for a VA C&P medical examination 
by a physician to obtain a medical 
opinion concerning the following: (a) 
whether a current diagnosis of cervicitis 
is appropriate given the 1995 
hysterectomy, which reportedly included 
removal of the cervix, and if so, current 
severity, and symptoms and manifestations 
of cervicitis; and (b) whether, in the 
veteran's case, cervical dysplasia 
resulted from service-connected chronic 
cervicitis, and if so, whether 
hysterectomy performed in 1995 was 
secondary to dysplasia.  On the inquiry 
posed in (b), the examiner should state 
whether it is at least as likely as not 
(by a probability of 50 percent), or more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that cervicitis and dysplasia are linked, 
and if so, whether dysplasia and 
hysterectomy are linked.   

Any diagnostic testing and evaluation 
needed to make this determination should 
be performed.  The claims folder must be 
made available to the examining physician 
for a review of the veteran's pertinent 
medical history, and such history should 
be discussed to the extent warranted to 
adequately explain the rationale and 
bases for the physician's opinions on the 
questioned posed above.  

Also, the examiner should separately list 
the symptoms and manifestations found for 
chronic cervicitis, if any exist 
currently, as well as any residuals of 
vaginal hysterectomy.  If any symptoms 
and manifestations are found, the 
examiner should opine whether the 
symptoms require continuous treatment, 
the nature of such treatment needed, and 
whether the symptoms are, or are not, 
controlled by the treatment.  Such 
analysis should be done separately for 
each diagnosis made.  If not feasible, 
the physician should explain why the 
determination cannot be made.

4.  After completing the above, 
readjudicate the cervicitis increased 
rating claim and service connection 
claim.  Also determine whether 
entitlement to special monthly 
compensation based upon loss of a 
creative organ has been shown.  If the 
decision is adverse to the veteran, then 
issue an updated Supplemental Statement 
of the Case, and give the veteran and her 
accredited representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of the claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action in response to 
this remand order until further notice, but has the right to 
submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



